FILE COPY




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 6, 2021

                                       No. 04-20-00205-CR

                                      Jacob Charles SMITH,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 451st Judicial District Court, Kendall County, Texas
                                      Trial Court No. 6596
                          Honorable Stephen B. Ables, Judge Presiding


                                          ORDER
        In these appeals, the reporter’s records were initially due on June 15, 2020, see TEX. R.
APP. P. 35.1, about three months after the beginning of the COVID-19 pandemic. Since then,
because of the court reporter’s extraordinary circumstances—including her own poor health and
the death of her elderly mother—we previously granted six extensions to file the records. The
final portions of the reporter’s record were, we supposed, filed on February 25, 2021.
        On April 26, 2021, Appellant moved this court to abate the appeal because the appellate
record is not complete. Specifically, the reporter’s record from voir dire has not been filed.
     Appellant’s motion is GRANTED. Because the appellate record is not complete, we
WITHDRAW the deadline for submitting Appellant’s brief. See TEX. R. APP. P. 38.6(a).
       We ORDER Connie S. Calvert to file the reporter’s records for voir dire in all three
appeals within THIRTY DAYS of the date of this order. See id. R. 35.3(c).
        If the reporter’s records are not filed as ordered, this court will take appropriate measures
to protect Appellant’s rights, such as ordering Connie S. Calvert to report to the Fourth Court of
Appeals each workday to complete the records under this court’s direct supervision. Additional
measures may include both civil and criminal contempt for failing to file the records as ordered.
See id.; see also TEX. GOV’T CODE ANN. § 21.002 (authorizing contemnor punishment up to “a
fine of not more than $500 or confinement in the county jail for not more than six months, or
both such a fine and confinement in jail”); Johnson v. State, 151 S.W.3d 193, 195–96 (Tex.
Crim. App. 2004) (noting the court’s previous action holding a court reporter in contempt for
                                                                                           FILE COPY

“repeatedly fail[ing] to prepare and file the record” and “order[ing] him incarcerated . . . until the
record was finished”).
       We direct the clerk of this court to cause a copy of this order to be served on Connie S.
Calvert with proof of delivery.




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of May, 2021.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court